Exhibit 10.27

For Use Outside of U.S., China and France

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Grantee’s Name and Address:       Award Number:  

 

 

      Date of Award:  

 

 

      Type of Award:   Restricted Stock Units

 

      Vesting Commencement Date:

You (the “Grantee”) have been granted a restricted stock unit award (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the JDS Uniphase Corporation 2003 Equity Incentive
Plan, as amended from time to time (the “Plan”) and the Restricted Stock Unit
Award Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

Total Number of Restricted Stock Units Awarded (the “Units”):             

Vesting Schedule:

Subject to the Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Agreement and the Plan, the Units will
“vest” in accordance with the following schedule:

1/3rd of the Units subject to the Award shall vest on the first anniversary of
the Vesting Commencement Date, and the remaining 2/3rds of the Units shall vest
in equal 1/8th installments quarterly thereafter.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

JDS Uniphase Corporation,

a Delaware corporation

By:  

 

Title:  

 

FOR EMPLOYEES WHO ARE UNITED KINGDOM RESIDENTS - IMPORTANT - Joint Election
Transferring the Liability for Secondary National Insurance Contributions Due on
the Taxable Amount of the Award to the Grantee

When a UK-based grantee vests in a portion of the Award, the Grantee is liable
for income tax and Primary (employee’s) Class 1 National Insurance Contributions
(“NICs”) on the taxable amount. At the same time, the employer is liable for
Secondary Class 1 NICs on the same taxable amount.

The grant of this Award is subject to the execution of a joint election between
the Company and the Grantee (the “Election”), formally approved by the HMR&C and
remaining in force thereafter, to provide for the shifting of any Secondary
Class 1 NIC liability in connection with the Award from the Company and/or any
employer company of the Grantee (“Subsidiary”) to the Grantee. The Election,
provided to you with this Award, must be signed by you and returned to the
Company.

 

1



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

If additional consents and/or any elections are required to accomplish the
foregoing, the Grantee agrees to provide them promptly upon request. If (i) the
foregoing is not allowed under applicable law, (ii) if the Grantee does not
enter into an Election, or (iii) the Election is revoked at any time by the
HMR&C, the Company may rescind the Grantee’s Award.

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section 11 of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:                          Signed:  

 

 

2



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

Award Number:             

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Issuance of Units. JDS Uniphase Corporation, a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”), the Total Number of Restricted Stock
Units Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Restricted Stock Unit Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2003 Equity Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

2. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution. Notwithstanding the
foregoing, the Grantee may designate a beneficiary of the Units in the event of
the Grantee’s death on the beneficiary designation form attached hereto as
Exhibit A. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

3. Vesting.

(a) For purposes of this Agreement and the Notice, the term “vest” shall mean,
with respect to any Units, that such Units are no longer subject to forfeiture
to the Company. If the Grantee would become vested in a fraction of a Unit, such
Unit shall not vest until the Grantee becomes vested in the entire Unit.

(b) The Units shall commence vesting and shall vest pursuant to the schedule
within the Notice, subject to and in accordance with the terms of the Notice,
this Agreement and the Plan.

4. Termination of Continuous Active Service. Except in the event of the
Grantee’s change in status from an Employee to a Consultant, in which case
vesting of the Units shall continue only to the extent determined by the
Administrator, vesting of the Units shall cease upon the date of termination of
the Grantee’s Continuous Active Service for any reason, including death or
Disability. In the event the Grantee’s Continuous Active Service is terminated
for any reason, including death or Disability, any unvested Units held by the
Grantee immediately following such termination of Continuous Active Service
shall be deemed reconveyed to the Company and the Company shall thereafter be
the legal and beneficial owner of the unvested Units and shall have all rights
and interest in or related thereto without further action by the Grantee.

5. Conversion of Units and Issuance of Shares. Upon each vesting date, one share
of Common Stock shall be issuable for each Unit that vests on such date (the
“Shares”), subject to the terms and provisions of the Plan and this Agreement.
Thereafter, the Company will transfer

 

1



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

such Shares to the Grantee upon satisfaction of any required tax or other
withholding obligations. Any fractional Unit remaining after the Award is fully
vested shall be discarded and shall not be converted into a fractional Share.

6. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

7. Certain Conditions of the Award.

(a) Compliance with Local Law. Local Law refers to the laws, rules and
regulations of the country of which the Grantee is a resident. The Grantee
agrees that the Grantee will not acquire shares of Common Stock pursuant to the
Award or transfer, assign, sell or otherwise deal with such shares except in
compliance with Local Law.

(b) Employment Conditions. In accepting the Award, the Grantee acknowledges
that:

(i) Any notice period mandated under Local Law shall not be treated as
Continuous Active Service for the purpose of determining the vesting of the
Units; and the Grantee’s right to receive Shares in settlement of the Units
after termination of service, if any, will be measured by the date of
termination of the Grantee’s Continuous Active Service and will not be extended
by any notice period mandated under Local Law. Subject to the foregoing and the
provisions of the Plan, the Company, in its sole discretion, shall determine
whether the Grantee’s Continuous Active Service has terminated and the effective
date of such termination.

(ii) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(iii) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(iv) The Grantee’s participation in the Plan shall not create a right to further
Continuous Active Service with the Company (or any Related Entity).

(v) The Grantee is voluntarily participating in the Plan.

(vi) The Award is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Related
Entity), and which is outside the scope of the Grantee’s employment contract, if
any.

(vii) The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance payments,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. This
applies to any payment even in those jurisdictions requiring such payments upon
termination of employment.

 

2



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

(viii) In the event that the Grantee is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any Related Entity .

(ix) The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the Grantee obtains Shares upon settlement of the
Units, the value of those Shares may increase or decrease.

8. Taxes.

(a) In General. Regardless of any action taken by the Company or any Related
Entity with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding obligations in connection
with the Award (the “Tax Obligations”), the Grantee acknowledges that the
ultimate liability for all Tax Obligations legally due by the Grantee is and
remains the Grantee’s responsibility and that the Company and any Related Entity
(a) make no representations or undertakings regarding the treatment of any Tax
Obligations in connection with any aspect of the Award, including the grant,
vesting or settlement of the Units, the subsequent sale of Shares acquired
pursuant to such settlement, or the receipt of any dividends and (b) do not
commit and are under no obligation to structure the terms of the grant or any
other aspect of the Award to reduce or eliminate the Grantee’s liability for Tax
Obligations. The Grantee shall pay or make adequate arrangements satisfactory to
the Company to satisfy all Tax Obligations of the Company and any Related Entity
at the time such Tax Obligations arise. In this regard, the Grantee hereby
authorizes withholding of all applicable Tax Obligations from payroll and any
other amounts payable to the Grantee, and otherwise agrees to make adequate
provision for withholding of all applicable Tax Obligations, if any, by the
Company and each Related Entity which arise in connection with the Award. The
Company shall have no obligation to process the settlement of the Award or to
deliver shares until the Tax Obligations as described in this Section have been
satisfied by the Grantee.

(b) Withholding in Shares. Subject to applicable law, including Local Law, the
Company shall require the Grantee to satisfy the Tax Obligations by deducting
from the shares of Common Stock otherwise deliverable to the Grantee in
settlement of the Units a number of whole shares having a Fair Market Value, as
determined by the Company as of the date on which the Tax Obligations arise, not
in excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates.

(c) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether U.S., federal, state or local, or according to
Local Law, including any Tax Obligation, the Grantee must arrange for the
satisfaction of the minimum amount of such Tax Obligation in a manner acceptable
to the Company.

(i) Assignment of Sale Proceeds. Subject to compliance with applicable law,
including Local Law, and the Company’s Insider Trading Policy, the Company may,
in its discretion, require the Grantee to satisfy all or any portion of the Tax
Obligations in accordance with the procedures, instructions and forms approved
and established by the

 

3



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

Company providing for the assignment and delivery to the Company the proceeds of
a sale with respect to some or all of the Shares being acquired upon settlement
of Units. The Grantee may also be required to deliver to the Company the
proceeds of a sale for some or all of the Shares acquired upon settlement of the
Units according to the procedures set forth in clauses (ii) and (iii) below.

(ii) By Sale of Shares. Unless the Grantee determines (or is required) to
satisfy the Tax Obligation by some other means in accordance with clause
(ii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Obligations. Such Shares will be sold on the day such Tax
Obligations arise (e.g., a vesting date) or as soon thereafter as practicable.
The Grantee will be responsible for all broker’s fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Grantee’s minimum Tax Obligations, the Company
agrees to pay such excess in cash to the Grantee. The Grantee acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s minimum Tax Obligations. Accordingly, the
Grantee agrees to pay to the Company or any Affiliate as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Obligations that are not satisfied by the sale of Shares described above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days before any Tax Obligations arise (e.g., a vesting date), the
Grantee may elect to satisfy the Grantee’s Tax Obligations by delivering to the
Company an amount that the Company determines is sufficient to satisfy the Tax
Obligations by (x) wire transfer to such account as the Company may direct,
(y) delivery of a certified check payable to the Company, or (z) such other
means as specified from time to time by the Administrator.

(d) Right to Retain Shares. The Company may refuse to issue any Shares to the
Grantee until the Grantee satisfies the Tax Obligations. To the maximum extent
permitted by law, the Company has the right to retain without notice from Shares
issuable under the Award or from salary or other amounts payable to the Grantee,
Shares or cash having a value sufficient to satisfy the Tax Obligations.

9. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain

 

4



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

effective and shall remain enforceable. Notwithstanding any provision of this
Agreement or the Plan to the contrary, the Administrator may amend this
Agreement, either retroactively or prospectively, without the consent of the
Grantee, if the Administrator determines in its discretion that such amendment
is required or advisable for this Agreement and the Award to satisfy or comply
with or meet the requirements of U.S., federal, state or local, or other
requirements in accordance with Local Law.

10. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

11. Dispute Resolution. The provisions of this Section 11 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Notice, the Plan and this Agreement by negotiation between
individuals who have authority to settle the controversy. Negotiations shall be
commenced by either party by notice of a written statement of the party’s
position and the name and title of the individual who will represent the party.
Within thirty (30) days of the written notification, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of San Mateo) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. THE
PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 11 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

13. No Effect on Terms of Service. The Units subject to the Award shall vest, if
at all, only during the period of the Grantee’s Continuous Active Service (not
through the act of being hired, being granted the Award or acquiring Shares
hereunder) and the Award has been granted as an inducement for the Grantee to
remain in such Continuous Active Service and as an incentive for increased
efforts on behalf of the Company and its Affiliates by the Grantee during the
period of his or her Continuous Active Service. Nothing in the Notice, the
Agreement, or the Plan shall confer upon the Grantee any right with respect to
future restricted stock unit grants or continuation of Grantee’s Continuous
Active Service (even if Awards have been granted

 

5



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

repeatedly in the past), nor shall it interfere in any way with the Grantee’s
right or the right of the Grantee’s employer to terminate Grantee’s Continuous
Active Service at any time, with or without cause, and with or without notice.
Unless the Grantee has a written employment agreement with the Company to the
contrary, Grantee’s status is at will. The Grantee shall not have and waives any
and all rights to compensation or damages as a result of the termination of the
Grantee’s employment with the Company or the Grantee’s employer for any reason
whatsoever, insofar as those rights result or may result from (i) the loss or
diminution in value of such rights or entitlements or claimed rights or
entitlements under the Plan, or (ii) the Grantee’s ceasing to be entitled to any
purchase rights or shares or any other rights under the Plan. If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived the Grantee’s entitlement to pursue such a
claim.

14. Data Privacy Consent. The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this document by and among the
Company and each Related Entity for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

(a) The Grantee understands that the Company (or any Related Entity) holds
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all Awards or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares acquired upon settlement of the Units. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
the Grantee’s consent may affect the Grantee’s ability to participate in the
Plan. For more information on the consequences of the Grantee’s refusal to
consent or withdrawal of consent, the Grantee understands that he or she may
contact the Grantee’s local human resources representative.

 

6



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

15. Electronic Documents. The Plan documents, including this Agreement, may be
delivered and executed electronically.

16. Documents in English. The Plan documents, including this Agreement, are in
English, and if the Grantee requires a translation of the documents into a
language other than English, Grantee will be responsible for arranging for
accurate translations. If the documents are translated into a language other
than English and if the translated versions are different front the English
versions, the English versions will take precedence.

17. Addendum. Notwithstanding any provisions in the Agreement, the Award shall
be subject to any special terms and conditions set forth in any Addendum to the
Agreement for the Grantee’s country. Moreover, if the Grantee relocates to one
of the countries included in the Addendum, the special terms and conditions for
such country will apply to the Grantee, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Addendum constitutes part of the Agreement.

END OF AGREEMENT

 

7



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

COUNTRY ADDENDUM

RESTRICTED STOCK UNIT AWARD AGREEMENT

The additional terms and conditions set forth below are specifically
incorporated into the Restricted Stock Unit Award Agreement. These terms and
conditions govern the Award granted to the Grantee under the Plan if the Grantee
resides in one of the countries listed below. Due to the complexities of legal,
regulatory and tax issues, if the Grantee is resident or working outside of the
United States, the Grantee is urged to consult with his or her own personal tax
and legal advisors regarding the Award and the sale of Stock acquired by the
Grantee under the Plan. Certain capitalized terms used but not defined in this
Addendum have the meanings set forth in the Plan and/or the Restricted Stock
Unit Award Agreement.

BRAZIL

Compliance Notice

By accepting the Award, the Grantee agrees to comply with all applicable
Brazilian laws and pay any and all applicable Tax Obligations. The Grantee
agrees that, for all legal purposes, (i) the benefits provided under the Plan
are the result of commercial transactions unrelated to the Grantee’s employment;
(ii) the Plan is not a part of the terms and conditions of the Grantee’s
employment; and (iii) the income from the Award, if any, is not part of the
Grantee’s remuneration from employment.

CANADA

Manner of Satisfying Tax Obligations

Due to Canadian tax law, the Grantee is prohibited from tendering shares of the
Company’s Stock to satisfy the Tax Obligations in connection with the Award.

HONG KONG

Securities Law Notice

Warning: The Awards and any shares of Stock issued upon vesting of the Award do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company and its Affiliates. The Plan, the
Restricted Stock Unit Award Agreement, including this Addendum, and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a ‘prospectus’ for a public offering of
securities under the applicable companies and securities legislation in Hong
Kong, and the documents have not been reviewed by any regulatory authority in
Hong Kong. This Agreement and the incidental communication materials are
intended only for the personal use of each eligible Grantee and not for
distribution to any other persons. If the Grantee has any doubt about any of the
contents of this Agreement or the Plan, the Grantee should obtain independent
professional advice.

 

8



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

INDIA

Exchange Control Information

The Grantee must repatriate all proceeds received from the sale of Stock to
India within a reasonable time following the sale (i.e., within 90 days). The
Grantee must maintain the foreign inward remittance certificate received from
the bank where the foreign currency is deposited in the event that the Reserve
Bank of India or the Grantee’s employer requests proof of repatriation. It is
the Grantee’s responsibility to comply with applicable exchange control laws in
India.

ISRAEL

Immediate Sale of Shares

By accepting the Award, the Grantee acknowledges and agrees that the immediate
sale of the Shares issued upon the vesting of each Award is required unless the
Company, in its sole discretion, determines otherwise. Such Shares will be
transferred to a brokerage firm designated by the Company (the “Brokerage
Firm”). The Brokerage Firm, on the Grantee’s behalf, may thereafter immediately
sell the Shares at the prevailing market price, subject to applicable
withholding and fees and any process for the sale set forth by the Company, and
deliver the remainder to the Company or its designee, which would then remit
such amount to a designated account for payment to the Grantee. As a result of
the immediate sale of Shares as set forth in this Addendum, no Shares would be
delivered to the Grantee, and the Grantee would not have any resulting rights as
a shareholder of the Company.

NETHERLANDS

Notification for Dutch Employees

The Grantee has been granted Awards under the Plan, pursuant to which the
Grantee may acquire shares of Stock. The Grantee should be aware of the Dutch
insider trading rules, which may affect the sale of Stock under the Plan. In
particular, the Grantee may be prohibited from effecting certain share
transactions if the Grantee has insider information regarding the Company. Below
is a discussion of the applicable restrictions. The grantee is advised to read
the discussion carefully to determine whether the insider rules could apply to
the Grantee. If it is uncertain whether the insider rules apply, the Company
recommends that the Grantee consult with a legal advisor. The Company shall not
be held liable if the Grantee violates the Dutch insider trading rules. The
grantee is responsible for ensuring compliance with these rules.

Prohibition Against Insider Trading. Dutch securities laws prohibit insider
trading. Under Article 46 of the Act on the Supervision of the Securities Trade
1995, anyone who has “inside information” related to the Company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is knowledge of a detail concerning the issuer to

 

9



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

which the securities relate that is not public and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. The insider could be any employee of the Company or its Dutch
Affiliate who has inside information as described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Affiliate may have inside information and
thus are prohibited from making a transaction in securities in the Netherlands
at a time when they have such inside information.

By entering into the Agreement and participating in the Plan, the Grantee
acknowledges having read and understood the notification above and acknowledge
that it is the Grantee’s responsibility to comply with the Dutch insider trading
rules, as discussed herein.

SINGAPORE

Securities Law Notice

The Awards and the shares of Stock to be purchased under the Plan are offered on
a private basis and are therefore exempt from registration in Singapore.

SPAIN

Exchange Control Notification

The Grantee understands that to participate in the Plan, the Grantee must comply
with exchange control regulations in Spain. In this regard, the Grantee
acknowledges that if the Grantee receives cash dividends or cash proceeds from
the sale of Stock, the Grantee must comply with all applicable foreign exchange
regulations and notification requirements and provide any required information
to the local financial institution through which the Grantee transfers the
funds.

If the Grantee acquires Stock under the Plan and wishes to transfer the share
certificates to Spain, the Grantee acknowledges that the Grantee must declare
the importation of such securities to the Dirección General de Política
Comercial e Inversiones Exteriores, (i.e., the Bureau for Commercial Policy and
Foreign Investments, which is a department of the Ministry of Economy).

 

10



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

EXHIBIT A

JDS Uniphase Corporation

Restricted Stock Unit Beneficiary Designation

In the event of my death prior to the settlement of my currently outstanding or
subsequently issued restricted stock units (the “Units”) under any existing or
subsequently adopted equity incentive plan of JDS Uniphase Corporation or its
successor in interest (the “Company”) (whether adopted by the Company or assumed
by the Company in connection with a merger, acquisition or other similar
transaction) or issued to me by the Company outside of any such equity plan, and
in lieu of disposing of my interest,1 if any, in the Units at the time of my
death by my will or the laws of intestate succession, I hereby designate the
following persons as Primary Beneficiary(ies) and Contingent Beneficiary(ies) of
my interest in the Units:

Primary Beneficiary(ies) (Select only one of the three alternatives)

 

   ¨    (a) Individuals and/or Charities      %
Share 1)    Name  

 

                     Address  

 

     2)    Name  

 

                     Address  

 

     3)    Name  

 

                     Address  

 

     4)    Name  

 

                     Address  

 

    

 

   ¨    (b) Residuary Testamentary Trust         In trust, to the trustee of the
trust named as the beneficiary of the residue of my probate estate.     

 

 

1

A married grantee whose Units are community property may dispose only of his or
her own interest in the Units. In such cases, the grantee’s spouse may
(a) consent to the grantee’s designation by signing the Spousal Consent or
(b) designate the grantee or any other person(s) as the beneficiary(ies) of his
or her interest in the Units on a separate Beneficiary Designation.

 

1



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

   ¨    (c) Living Trust     

 

 

   (or any successor), as Trustee of the (print name of present trustee)   

 

 

   Trust, dated  

 

(print name of trust)      (fill in date trust was established)

Contingent Beneficiary(ies) (Select only one of the three alternatives)

 

   ¨    (a) Individuals and/or Charities      %
Share 1)    Name  

 

                     Address  

 

     2)    Name  

 

                     Address  

 

     3)    Name  

 

                     Address  

 

     4)    Name  

 

                     Address  

 

    

 

   ¨    (b) Residuary Testamentary Trust         In trust, to the trustee of the
trust named as the beneficiary of the residue of my probate estate.     

 

   ¨    (c) Living Trust     

 

 

   (or any successor), as Trustee of the (print name of present trustee)   

 

 

   Trust, dated  

 

(print name of trust)      (fill in date trust was established)

 

2



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Units for the shares indicated. Should any individual beneficiary fail to
survive me or a charity named as a beneficiary no longer exist at my death, such
beneficiary’s share shall be divided among the remaining named Primary or
Contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them. In the event that no Individual Primary
Beneficiary(ies) or Contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a Primary Beneficiary or
Contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six months of my death, then my
interest in the Units shall be disposed of by my will or the laws of intestate
succession, as applicable.

This Beneficiary Designation is effective until I file another such designation
with JDS Uniphase Corporation. Any previous Beneficiary Designations are hereby
revoked.

 

Submitted by:     Accepted by: ¨   Grantee     ¨  Grantee’s Spouse     JDS
Uniphase Corporation

 

    By:  

 

(Signature)           Its:  

 

Date:                          Date:                       

Spousal Consent for Units that are Community Property (necessary if separate
beneficiary designation is not filed by Spouse):

I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in the Units. This consent does not apply to any subsequent Beneficiary
Designation which may be filed by my spouse. This consent may be revoked by me
at any time, whether by filing a Beneficiary Designation disposing of my
interest in the Units or by filing a written notice of revocation with the
Company.

 

 

(Signature of Spouse) Date:                     

 

3



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

Spousal Consent for Units that are not Community Property (necessary if
beneficiary is other than Spouse):

I hereby consent to this Beneficiary Designation. This consent does not apply to
any subsequent Beneficiary Designation which may be filed by my spouse.

 

 

(Signature of Spouse) Date:                     

 

4